 1   MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
 2
     Sacramento, CA 95814
 3   (916) 201-4188
     Mike.Long.Law@msn.com
 4
     Attorney for RUBEN RODRIGUEZ
 5

 6                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
     THE UNITED STATES OF AMERICA,                   ) No. 2:11-cr-296 JAM
 8
                     Plaintiff,                      )
 9                                                   ) STIPULATION AND [PROPOSED] ORDER FOR
             V.                                      ) TRAVEL TO MEXICO NOVEMBER 25, 2019,
10                                                   ) TO DECEMBER 2, 2019,
                                                     ) AND FOR TEMPORARY RETURN
11
                                                     ) OF U.S. PASSPORT
12
     RUBEN RODRIGUEZ,                                ) Date:
                                                     ) Time:
13                   Defendant.                      ) Judge: Hon. Magistrate Edmund F. Brennan
     ================================)
14

15           Mr. Rodriguez’s special conditions of pre-trial release are found in ECF document 624.
16
     Special Condition 6 limits his travel to the Eastern District of California. Special Condition precludes
17
     him from obtaining a passport or travel documents. Mr. Rodriguez has traveled to Mexico many
18

19
     times with the permission of the court and the agreement of the parties. On each occasion Mr.

20   Rodriguez timely returned to Sacramento and surrendered his United States passport to the Court.

21           Mr. Rodriguez is once again requesting to travel to Mexico to visit his wife and daughters.
22
     He is requesting to travel to Mexico on Monday, November 25, 2019, and return to Sacramento on
23
     Monday, December 2, 2019.
24
             The parties agree that the Court may temporarily return to Mr. Rodriguez his United States
25

26   Passport at any time after the signing of this order. Mr. Rodriguez will return the passport to the Court

27   no later than Tuesday, December 3, 2019.
28




                                                       -1-
 1          IT IS HEREBY STIPULATED AND AGREED between the defendant Ruben Rodriguez,
 2
     by and through his undersigned defense counsel, and the United States of America, by and through
 3
     its counsel, Assistant U.S. Attorney Brian A. Fogerty, that Mr. Rodriguez may, with the permission
 4
     of his Pretrial Services Officer, and pursuant to such conditions as required by the Pretrial Services
 5

 6   Officer, travel to Mexico between Monday, November 25, 2019, and return to Sacramento on

 7   Monday, December 2, 2019, to visit his family and travel back to the United States (Pre-Trial
 8
     Services will not monitor Mr. Rodriguez while he is in Mexico).
 9
            Mr. Rodriguez will provide his air travel dates, times and airlines to the parties before he
10
     departs from Sacramento. It is further stipulated that Mr. Rodriguez must check-in with his Pretrial
11

12
     Services Officer as required by the Pretrial Services Officer. The complete itinerary will be sent

13   to PTS Zepeda.
14          The Pretrial Services Officer may return Mr. Rodriguez’s passport to him any time after
15
     the date of this Order (or to CJA attorney Long to provide to Mr. Rodriguez). Mr. Rodriguez is
16
     ordered to surrender the passport to the Pretrial Services Officer the day after his return to the
17

18
     United States and no later than Tuesday, December 3, 2019.

19          I have spoken to PTS Margerita Zepeda. She is neutral concerning the issue of returning Mr.

20   Rodriguez’s United States passport to him for the purpose of this proposed trip to Mexico.
21

22
     Dated: October 18, 2019                               Respectfully submitted,
23
                                                           /s/ Michael D. Long
24
                                                           MICHAEL D. LONG
25                                                         Attorney for Ruben Rodriguez
26   ///
27
     ///
28




                                                     -2-
 1   Dated: October 18, 2019                              McGREGOR SCOTT
                                                          United States Attorney
 2

 3                                                        /s/ Brian Fogerty
                                                          BRIAN FOGERTY
 4                                                        Assistant U.S. Attorney
 5
                                   [PROPOSED] ORDER
 6
             GOOD CAUSE APPEARING AND HAVING BEEN SHOWN, IT IS SO ORDERED.
 7
             The Court hereby orders the temporary return to Mr. Rodriguez of his United States
 8
     passport. The passport is returned to him after the date of this order. Mr. Rodriguez may travel to
 9
     Mexico from Monday, November 25, 2019, and return to Sacramento on Monday, December 2,
10
     2019. Mr. Rodriguez must return his passport to the Court on or before Tuesday, December 3,
11
     2019.
12
     Dated: October 21, 2019
13
                                                  __________________________
14                                                Hon. EDMUND F. BRENNAN
                                                  United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                    -3-
